FILED
                             NOT FOR PUBLICATION                             APR 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MING GUANG LIN,                                  No. 08-70839

               Petitioner,                       Agency No. A097-959-103

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Ming Guang Lin, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the Real ID Act. Shrestha v. Holder, 590
F.3d 1034, 1039 (9th Cir. 2010). We grant the petition for review and remand.

      The agency’s adverse credibility determination is not supported by

substantial evidence. See id. at 1042-44 (adverse credibility findings must be

“specific and cogent” and the IJ must consider petitioner’s explanation for a

perceived inconsistency); Tekle v. Mukasey, 533 F.3d 1044, 1053 (9th Cir. 2008)

(adverse credibility finding based on mischaracterization of testimony is not

supported); Shah v. INS, 220 F.3d 1062, 1071 (9th Cir. 2000) (an adverse

credibility finding cannot be based on speculation and conjecture).

      We remand for the BIA to reexamine Lin’s credibility and, if necessary, to

assess the IJ’s alternate holding denying her asylum, withholding of removal, and

CAT claims on the merits. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam); Soto-Olarte v. Holder, 555 F.3d 1089, 1095-96 (9th Cir. 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                      08-70839